COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00261-CR


Darrell Wayne Phillips                 §    From the 213th District Court

                                       §    of Tarrant County (0557784D)

v.                                     §    October 24, 2013

                                       §    Opinion by Justice Gabriel

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.

                                   SECOND DISTRICT COURT OF APPEALS


                                   By _________________________________
                                      Justice Lee Gabriel